DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 have been examined.

Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wong et al. (U.S. Patent Application Publication 2012/0316989), discloses a computer-implemented method with one or more processors (paragraphs 18, 33-36, 38, and 39), and discloses identifying one or more merchants having a desired at least one product in stock (paragraphs 27 and 28), determining a user location of a user (paragraph 24), determining the identified one or more merchants having the at least one product in stock and having a location within a predetermined distance of the user location (paragraphs 27 and 28), and generating a list of merchants, including merchants having the at least one product in stock and having a location within a predetermined distance (paragraphs 27, 28, 30, and 31; Figure 4).  Bank et al. (U.S. Patent Application Publication 2013/0238464) teaches detecting user navigation to a web page associated with at least one product (paragraph 17).  Cowley et al. (U.S. Patent Application Publication 2015/0309971) teaches a browser extension to display information on a web page (paragraphs 9, 27, 29, 36, 42, 92-94, 96, and 105) (more relevant in the parent application than in the instant application).  However, 
Claim 21 and its dependents are patent-eligible under 35 U.S.C. 101; the recited method inherently depends on computer and Internet technology, and could not plausibly be performed as a business method for commercial interactions (abstract idea) in a basically equivalent way without such technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 31-39 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wong et al. (U.S. Patent Application Publication 2012/0316989), discloses a computer-implemented method with one or more processors (paragraphs 18, 33-36, 38, and 39), and discloses receiving a request from a user to identify location-based information (paragraphs 19, 20, and 27), identifying one or more merchants having a desired at least one product in stock (paragraphs 27 and 28), determining a user location of a user (paragraph 24), determining the identified one or more merchants having the at least one product in stock and having a location within a predetermined distance of the user location (paragraphs 27 and 28), and generating a 
Claim 31 and its dependents are patent-eligible under 35 U.S.C. 101; the recited method inherently depends on computer and Internet technology, and could not plausibly be performed as a business method for commercial interactions (abstract idea) in a basically equivalent way without such technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim 40 is allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Wong et al. (U.S. Patent Application Publication 2012/0316989), discloses a computer-implemented method with one or more processors (paragraphs 18, 33-36, 38, and 39), and discloses identifying one or more merchants having a desired at least one product in stock (paragraphs 27 and 28), determining a user location of a user (paragraph 24), determining the identified one or more merchants having the at least one product in stock and having a location within a predetermined distance of the user location (paragraphs 27 and 28), and generating a list of merchants, including merchants having the at least one product in stock and having a location within a predetermined distance (paragraphs 27, 28, 30, and 31; Figure 4).  Bank et al. (U.S. Patent Application Publication 2013/0238464) teaches detecting user navigation to a web page associated with at least one product (paragraph 17).  Cowley et al. (U.S. Patent Application Publication 2015/0309971) teaches a browser extension to display information on a web page (paragraphs 9, 27, 29, 36, 42, 92-94, 96, and 105) (more relevant in the parent application than in the instant application).  Salvatore (U.S. Patent Application Publication 2018/0158132) teaches determining products which merchants are likely to have in stock (paragraphs 8 and 10); and comparing products to the product lists (inventories) of merchants, and identifying, based on the comparing, merchants likely to have a desired product or products in stock (paragraphs 15, 33, and 
Claim 40 is patent-eligible under 35 U.S.C. 101; the recited method inherently depends on computer and Internet technology, and could not plausibly be performed as a business method for commercial interactions (abstract idea) in a basically equivalent way without such technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Statement Regarding IDS
The Information Disclosure Statement of November 16, 2020 lists the first non-patent literature item, an anonymous webpage titled “H.H. Munro (Saki)” as downloaded on January 21, 2010; this is in error (repeating the error which Examiner made in the parent case); the download was actually performed on January 21, 2020.  Therefore, Examiner now makes the article of record with the correct download date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Benkreira et al. (U.S. Patent 11,127,023), which has overlapping inventorship with the instant application, has been considered for possible double patenting; no rejections are made. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 27, 2022